Exhibit 10.8
EMPLOYMENT AGREEMENT
(Non CEO)
THIS AGREEMENT is executed as of this 5th day of November, 2008, by and between
TomoTherapy Incorporated, a Wisconsin corporation (the “Company”), and Gustavo
Hugo Olivera, an individual (“Employee”).
RECITALS
The Company desires to employ Employee, and Employee desires to be employed by
or continued to be employed by the Company, on the terms and conditions set
forth herein.
The parties believe it is in their best interests to make provision for certain
aspects of their relationship during and after the period in which Employee is
employed by the Company.
NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged by the Company and
Employee,
IT IS HEREBY AGREED AS FOLLOWS:
ARTICLE I
EMPLOYMENT
1.1 Term of Employment. The Company employs Employee, and Employee accepts
employment by the Company, for the period commencing on the date hereof and
ending on March 31, 2009, subject to earlier termination as hereinafter set
forth in Article III (the “Employment Term”). Following the expiration of the
Employment Term, the Employment Term shall be automatically renewed for
successive one-year periods (collectively, the “Renewal Terms”; individually, a
“Renewal Term”) unless, at least 60 days prior to the expiration of the
Employment Term or the then current Renewal Term, either party provides the
other with a written notice of intention not to renew, in which case Employee’s
employment with the Company, and the Company’s obligations hereunder shall
terminate as of the end of the Employment Term or said Renewal Term, as
applicable, except to the extent specifically provided herein. If the Employment
Term is renewed, the terms of this Agreement during such Renewal Term shall be
the same as the terms in effect immediately prior to such renewal, subject to
any such changes or modifications as mutually may be agreed between the parties
as evidenced in a written instrument signed by both the Company and Employee.
1.2 Position and Duties. Employee shall be employed in the position of Vice
President, Research, and shall be subject to the authority of, and shall report
to, the Company’s Chief Operating Officer. Employee’s duties and
responsibilities shall include all those customarily attendant to the position
of Vice President, Research, and such other duties and responsibilities as may
be assigned by the Company’s Chief Operating Officer. Employee shall devote
Employee’s entire business time, loyalty, attention and energies exclusively to
the business interests of the Company while employed by the Company, and shall
perform his duties and responsibilities diligently and to the best of his
ability.

 

 



--------------------------------------------------------------------------------



 



ARTICLE II
COMPENSATION AND OTHER BENEFITS
2.1 Base Salary. The Company shall pay Employee a salary at the annual rate of
$265,000 (“Base Salary”), payable in accordance with the normal payroll
practices of the Company.
2.2 Performance Bonus. Employee will be eligible to earn an annual performance
based bonus for that portion of each full calendar year during which Employee is
employed by the Company (a “Bonus Year”), the terms and conditions of which as
well as Employee’s entitlement thereto shall be determined annually in the sole
discretion of the Company’s Board of Directors or an authorized committee
thereof (the “Performance Bonus”). Employee must commence employment with the
Company before October 1 of the Bonus Year in order to be eligible for a
Performance Bonus for that Bonus Year. Any Performance Bonus payable hereunder
shall be paid following the Bonus Year not later than the earlier of (i) 30 days
following the Company’s receipt of its annual audited financial report or
(ii) March 15 of the year following the Bonus Year.
2.3 Benefit Plans. Employee will be eligible to participate in the Company’s
retirement plans that are qualified under Section 401(a) of the Internal Revenue
Code of 1986, as amended (“Code”), and in the Company’s welfare benefit plans
that are generally applicable to all executive employees of the Company (the
“Plans”), in accordance with the terms and conditions thereof. The Company
intends to provide Employee with: (a) portable term life insurance with a death
benefit equal to twice the sum of Employee’s current Base Salary and target
Performance Bonus; provided, however, that the minimum benefit shall equal at
least $500,000; and (b) long-term disability insurance with an annual benefit
equal to at least 75% of the sum of Employee’s Base Salary and target
Performance Bonus. Both the term life insurance and long-term disability
insurance are, however, subject to the underwriting process. To the extent that
the costs of such coverages materially exceed the average of such costs for
other executives at the Company, the Company reserves the right to modify the
scope of coverage for Employee, or not offer it at all.
2.4 Expenses. The Company shall reimburse Employee for all reasonable expenses
incurred in the course of the performance of Employee’s duties and
responsibilities pursuant to this Agreement and consistent with the Company’s
policies with respect to travel, entertainment and miscellaneous expenses, and
the requirements with respect to the reporting of such expenses.
2.5 Vacation. Employee shall be entitled to a maximum of four weeks of vacation
in any calendar year in accordance with the Company’s general vacation policies
for similarly situated executive employees.

 

2



--------------------------------------------------------------------------------



 



ARTICLE III
TERMINATION
3.1 Right to Terminate; Automatic Termination.
(a) Termination by Company Without Cause. Since Employee is an at-will employee,
subject to Section 3.2, the Company may terminate Employee’s employment and all
of the obligations under this Agreement at any time and for any reason.
(b) Termination by Employee for Good Reason. Subject to Section 3.2, Employee
may terminate his employment obligation hereunder for “Good Reason” (as
hereinafter defined) if Employee gives written notice thereof to the Company
(which notice shall specify the grounds upon which such notice is given) within
90 days of the initial occurrence of a “Good Reason” event and the Company
fails, within 90 days of receipt of such notice, to cure or rectify the grounds
for such Good Reason termination set forth in such notice. If the Company fails
to so cure or rectify, the Employee’s termination of employment shall not be
deemed for “Good Reason” unless the Employee terminates employment within one
year of the initial occurrence of Good Reason. “Good Reason” shall mean any of
the following: (i) a material reduction of the Employee’s duties and
responsibilities hereunder; (ii) a material adverse change in the working
conditions of the Employee including, without limitation, relocation of
Employee’s principal workplace over 50 miles from the Company’s existing
workplace, without the consent of Employee; or (iii) the Company’s material
breach of the Agreement.
(c) Termination by Company For Cause. Subject to Section 3.2, the Company may
terminate Employee’s employment and all of the Company’s obligations under this
Agreement at any time for "Cause” (as defined below) by giving notice to
Employee stating the basis for such termination, effective immediately upon
giving such notice or at such other time thereafter as the Company may
designate. “Cause” shall mean any of the following: (i) Employee has materially
breached this Agreement or any other agreement to which Employee and the Company
are parties or has materially breached any other obligation or duty owed to the
Company, which material breach remains uncured for 30 days after Employee
receives notice thereof from the Chief Operating Officer; (ii) Employee has
committed gross negligence, willful misconduct or any material violation of law
or the Company’s Comprehensive Corporate Compliance Program in the performance
of Employee’s duties to the Company; (iii) Employee has engaged in any willful
misconduct likely to result in material discredit to or material loss of
business, reputation or goodwill of the Company; (iv) Employee has failed to
follow in any material respect lawful instructions from the officer or body to
whom Employee reports concerning the operations or business of the Company,
which material failure to follow lawful instructions remains uncured for 30 days
after Employee receives notice thereof from the Chief Operating Officer;
(v) Employee has been convicted of, or pled nolo contendere to a felony;
(vi) Employee has misappropriated funds or property of the Company; or
(vii) Employee has attempted to obtain a personal profit from any transaction in
which the Employee knows the Company has an interest, and which constitutes a
corporate opportunity of the Company or is adverse to the interests of the
Company, unless the transaction was approved in writing by the Company’s Chief
Operating Officer after full disclosure of all details relating to such
transaction.
(d) Termination Upon Death or Disability. Subject to Section 3.2, Employee’s
employment and the Company’s obligations under this Agreement shall terminate:
(i) automatically, effective immediately and without any notice being necessary,
upon Employee’s death; or (ii) in the event of the disability of Employee, by
the Company giving notice of termination to Employee. For purposes of this
Agreement, “disability” means the inability of Employee, due to a physical or
mental impairment, for 180 days (whether or not consecutive) during any period
of 360 days to perform, with reasonable accommodation, the essential functions
of the work contemplated by this Agreement. In the event of any dispute as to
whether Employee is disabled, the matter shall be determined by the Company’s
Chief Operating Officer in consultation with a physician satisfactory to the
Company, and Employee shall cooperate with the efforts to make such
determination. Any such determination shall be conclusive and binding on the
parties. Any determination of disability under this Section 3.1(d) is not
intended to alter any benefits any party may be entitled to receive under any
long-term disability insurance policy carried by either the Company or Employee
with respect to Employee, which benefits shall be governed solely by the terms
of any such insurance policy. Nothing in this subsection shall be construed as
limiting or altering any of Employee’s rights under state workers compensation
laws or state or Federal family and medical leave laws.

 

3



--------------------------------------------------------------------------------



 



(e) Termination Upon Resignation or Retirement. Since Employee is an at-will
employee, subject to Section 3.2, Employee may terminate employment and all of
the obligations under this Agreement at any time and for any reason. If Employee
terminates employment as a result of retirement from the Company, Employee shall
provide the Company with at least 90 days’ notice.
3.2 Rights Upon Termination; Non-Renewal by Company.
(a) Section 3.1(a) and 3.1(b) Termination. If Employee’s employment is
terminated pursuant to Section 3.1(a) or 3.1(b) hereof or upon expiration of
this Agreement pursuant to the Company’s notice of its intention not to renew
pursuant to Section 1.1, Employee shall have no further rights against the
Company hereunder, except that the Company, subject to Section 3.2(g), will:
(i) within 10 days following the termination of employment, pay Employee (a) any
unpaid Base Salary with respect to the period prior to the effective date of
termination, (b) reimbursement of expenses to which Employee is entitled under
Section 2.4 hereof, and payment of any accrued but unused vacation to which
Employee is entitled to under Section 2.5 hereof (collectively, the “Accrued
Obligations.”).
(ii) subject to Section 3.2(f), pay Employee a lump-sum severance payment (the
“Severance Payment”) 53 days following the Employee’s termination of employment,
in an amount equal to the sum of: (a) 12 months’ of Employee’s annual base
salary as in effect on the date of termination; and (b) the average of the two
annual bonuses paid to Employee for the two years immediately preceding the year
in which such termination occurs; provided that if the Employee was not employed
for the period required to be eligible for two prior full year annual bonuses,
then the amount in this subparagraph (b) shall be the amount of the annual
bonus, if any, received for the year prior to the year in which termination of
employment occurred.
(iii) subject to Section 3.2(f), pay the COBRA premium for group health care
coverage for Employee and Employee’s eligible dependents, as applicable and to
the extent eligible, provided that Employee properly elects COBRA continuation
coverage, for up to twelve (12) months immediately following the date of such
termination of Employee’s employment, except that payment of such premiums shall
cease if and when the Employee (and Employee’s eligible dependents) become
eligible for medical, hospital and health coverage under a plan of a subsequent
employer; and
(iv) subject to Section 3.2(f), pay up to $10,000 for outplacement services,
such services to be used within two years of termination of employment.

 

4



--------------------------------------------------------------------------------



 



(b) Section 3.1(c) and 3.1(e) Termination. If Employee’s employment is
terminated pursuant to Sections 3.1(c) or 3.1(e) hereof, Employee shall have no
further rights against the Company hereunder, except for the right to receive
the Accrued Obligations.
(c) Section 3.1(d) Termination. If Employee’s employment is terminated pursuant
to Section 3.1(d) hereof, Employee or Employee’s estate shall have no further
rights against the Company hereunder, except for the right to receive (i) the
Accrued Obligations, (ii) payment of the COBRA premium for group health care
coverage for Employee and Employee’s eligible dependents, as applicable and to
the extent eligible, provided that Employee or Employee’s estate properly elects
COBRA continuation coverage, for up to twelve (12) months immediately following
the date of such termination of Employee’s employment, and (iii) the continuing
rights under the life insurance benefit under Section 2.3.
(d) Termination Pursuant to a Change of Control. If, within three (3) months
before or twenty four (24) months following a Change of Control, the Company
terminates Employee’s employment without Cause pursuant to Section 3.1(a) or
Employee terminates his employment for Good Reason pursuant to Section 3.1(b),
Employee shall have no further rights against the Company hereunder, except the
Company will, subject to Section 3.2(g):
(i) pay the Employee the Accrued Obligations:
(ii) subject to Section 3.2(f), pay Employee a lump-sum severance payment (the
“Severance Payment”) 53 days following the termination of employment, in an
amount equal to the sum of: (a) 2.0 times Employee’s annual base salary as in
effect on the date of termination; and (b) 2.0 times the greater of (x) the
average of the two annual bonuses paid to Employee for the two years preceding
the year in which such termination occurs, provided that if the Employee was not
employed for the period required to be eligible for two prior annual bonuses,
then the amount in this subparagraph (b)(x) shall be the amount of the annual
bonus, if any, received for the year prior to the year in which termination of
employment occurred, or (y) the target bonus for the year in which such
termination occurs; provided such lump sum shall be reduced by the amount of any
lump sum payable under Section 3.2(a)(ii).
(iii) subject to Section 3.2(f), pay the COBRA premium for group health care
coverage for Employee and Employee’s eligible dependents, as applicable and to
the extent eligible, provided that Employee properly elects COBRA continuation
coverage, for the 24 month period immediately following the date of such
termination of Employee’s employment, except that payment of such premiums shall
cease if and when the Employee (and Employee’s eligible dependents) become
eligible for medical, hospital and health coverage under a plan of a subsequent
employer; and
(iv) subject to Section 3.2(f), pay up to $10,000 for outplacement services,
provided such payment shall be reduced by the amount of any payment under
Section 3.2(a)(iv), and provided further that such services are used within two
years of termination of employment.

 

5



--------------------------------------------------------------------------------



 



(e) Definition of Change of Control. As used herein, “Change of Control” shall
mean the occurrence of a “change in the ownership,” a “change in the effective
control” or a “change in the ownership of a substantial portion of the assets”
of the Company, as determined in accordance with this definition. In determining
whether an event shall be considered a “change in the ownership,” a “change in
the effective control” or a “change in the ownership of a substantial portion of
the assets” of the Company, the following provisions shall apply:
(i) A “change in the ownership” of the Company shall occur on the date on which
any one person, or more than one person acting as a group, acquires ownership of
stock of the Company that, together with stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of the Company, as determined in accordance with Treasury
Regulation § 1.409A-3(i)(5)(v). If a person or group is considered either to own
more than 50% of the total fair market value or total voting power of the stock
of the Company, or to have effective control of the Company within the meaning
of part (b) of this definition, and such person or group acquires additional
stock of the Company, the acquisition of additional stock by such person or
group shall not be considered to cause a “change in the ownership” of the
Company.
(ii) A “change in the effective control” of the Company shall occur on either of
the following dates:
(A) The date on which any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of the
Company possessing 30% or more of the total voting power of the stock of the
Company, as determined in accordance with Treasury Regulation §
1.409A-3(i)(5)(vi). If a person or group is considered to possess 30% or more of
the total voting power of the stock of the Company, and such person or group
acquires additional stock of the Company, the acquisition of additional stock by
such person or group shall not be considered to cause a “change in the effective
control” of the Company; or
(B) The date on which a majority of the members of the Company’s Board of
Directors is replaced during any 12-month period by directors whose appointment
or election is not endorsed by a majority of the members of the Company’s Board
of Directors before the date of the appointment or election, as determined in
accordance with Treasury Regulation § 1.409A-3(i)(5)(vi).
(iii) A “change in the ownership of a substantial portion of the assets” of the
Company shall occur on the date on which any one person, or more than one person
acting as a group, acquires (or has acquired during the 12-month period ending
on the date of the most recent acquisition by such person or persons) assets
from the Company that have a total gross fair market value equal to or more than
40% of the total gross fair market value of all of the assets of the Company
immediately before such acquisition or acquisitions, as determined in accordance
with Treasury Regulation § 1.409A-3(i)(5)(vii). A transfer of assets shall not
be treated as a “change in the ownership of a substantial portion of the assets”
when such transfer is made to an entity that is controlled by the shareholders
of the Company, as determined in accordance with Treasury Regulation §
1.409A-3(i)(5)(vii)(B).

 

6



--------------------------------------------------------------------------------



 



(f) Exclusive Remedy; Waiver and Release. To the extent permitted by applicable
law, the payments contemplated by this Section 3.2 shall constitute the
exclusive and sole remedy for any termination of Employee’s employment by the
Company (whether pursuant to, or in violation of, the terms of this Agreement).
Employee covenants not to assert or pursue any remedies, other than an action to
enforce the payments due to Employee under this Agreement, at law or in equity,
with respect to any termination of employment, and shall execute a release and
waiver on such terms and conditions as the Company may require as a condition of
entitlement to such payments. If any applicable revocation period for such
release and waiver has not expired before the date payment is due to be made
hereunder, such payment shall be forfeited.
(g) Limitation of Benefits. If any payments or benefits payable to the employee
under this Agreement or otherwise would be subject to the excise tax under
Section 4999 of the Code, such payments and/or benefits will be reduced to the
extent necessary so that no amount will be subject to such excise tax; provided
that such reduction will only occur if the employee will be in a more favorable,
after-tax position than if no such reduction was made.
(h) Six Month Delay. If payment of any amount of “deferred compensation” (as
defined under Section 409A of the Code, after giving effect to the exemptions
thereunder) is triggered by a Separation from Service (as defined in
Section 4.7) that occurs while the Employee is a “specified employee” with
respect to the Company (as defined under Section 409A of the Code and determined
in good faith), and if such amount is scheduled to be paid within six (6) months
after such Separation from Service, the amount shall accrue without interest and
shall be paid the first business day after the end of such six-month period, or,
if earlier, within 15 days after the appointment of the personal representative
or executor of the Employee’s estate following the Employee’s death.
ARTICLE IV
GENERAL PROVISIONS
4.1 Notices. Any and all notices provided for in this Agreement shall be given
in writing and shall be deemed given to a party at the earlier of (i) when
actually delivered to such party, or (ii) when mailed to such party by
registered or certified mail (return receipt requested) or sent to such party by
courier, confirmed by receipt, and addressed to such party at the address
designated below for such party as follows (or to such other address for such
party as such party may have substituted by notice pursuant to this
Section 4.1):

  (a)  
If to the Company:

TomoTherapy Incorporated
1240 Deming Way
Madison, WI 53717
Attn: General Counsel

  (b)  
If to Employee:

2719 Richardson Street
Fitchburg, WI 53711
Attn: Gustavo Hugo Olivera

 

7



--------------------------------------------------------------------------------



 



4.2 Entire Agreement. This Agreement contains the entire understanding and the
full and complete agreement of the parties and supersedes and replaces any prior
understandings and agreements among the parties, with respect to the subject
matter hereof., provided that the Indemnity Agreement dated November 5, 2008,
the Confidentiality and Non-Competition Agreement dated April 7, 2007,
(“Confidentiality Agreement”) and the Assignment of Inventions Agreement dated
February 8, 1999, (“Assignment Agreement”) between the Company and the Employee
are and shall remain in effect.
4.3 Amendment. This Agreement may be altered, amended or modified only in a
writing, signed by both of the parties hereto. Headings included in this
Agreement are for convenience only and are not intended to limit or expand the
rights of the parties hereto. References to Sections herein shall mean sections
of the text of this Agreement, unless otherwise indicated.
4.4 Assignability. This Agreement and the rights and duties set forth herein may
not be assigned by Employee, but may be assigned by the Company, in whole or in
part. This Agreement shall be binding on and inure to the benefit of each party
and such party’s respective heirs, legal representatives, successors and
assigns.
4.5 Severability. If any court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then such invalidity or
unenforceability shall have no effect on the other provisions hereof, which
shall remain valid, binding and enforceable and in full force and effect, and
such invalid or unenforceable provision shall be construed in a manner so as to
give the maximum valid and enforceable effect to the intent of the parties
expressed therein.
4.6 Arbitration. Any controversy, dispute or claim arising out of or relating to
this Agreement (including, but not limited to, any claim regarding the scope or
effect of this Section and any claim that this Section is invalid or
unenforceable), or the breach hereof, shall be settled by a single arbitrator in
binding arbitration conducted in Milwaukee, Wisconsin in accordance with the
Commercial Arbitration Rules of the American Arbitration Association (“AAA”)(or
such other arbitration service as the parties may agree upon), and judgment upon
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof. The arbitrator’s decision shall be in writing. In addition
to the Commercial Arbitration Rules of the AAA and unless otherwise agreed to by
the parties, the following rules shall apply:
(a) Each party shall be entitled to discovery exclusively by the following
means: (i) requests for admission, (ii) requests for production of documents,
(iii) up to 15 written interrogatories (with any subpart to be counted as a
separate interrogatory), and (iv) depositions of no more than six individuals.
(b) Unless the arbitrator finds that delay is reasonably justified or as
otherwise agreed to by the parties, all discovery shall be completed, and the
arbitration hearing shall commence within five months after the appointment of
the arbitrator.
(c) Unless the arbitrator finds that delay is reasonably justified, the hearing
will be completed, and an award rendered within 30 days of commencement of the
hearing.

 

8



--------------------------------------------------------------------------------



 



The arbitrator’s authority shall include the ability to render equitable types
of relief and, in such event, any aforesaid court may enter an order enjoining
and/or compelling such actions or relief ordered or as found by the arbitrator.
The arbitrator also shall make a determination regarding which party’s legal
position in any such controversy or claim is the more substantially correct (the
“Prevailing Party”) and the arbitrator shall require the other party to pay the
legal and other professional fees and costs incurred by the Prevailing Party in
connection with such arbitration proceeding and any necessary court action. In
addition, the parties expressly agree that a court of competent jurisdiction may
enter a temporary restraining order or an order enjoining a breach of the
Assignment Agreement, the Confidentiality Agreement or any similarly
subsequently executed agreement between the parties, pending a final award or
further order by the arbitrator. Such remedy, however, shall be cumulative and
nonexclusive, and shall be in addition to any other remedy to which the parties
may be entitled.
4.7 Separation from Service. “Separation from Service,” “termination of
employment,” or words of similar import shall mean, with respect to any payments
of deferred compensation subject to Section 409A of the Code, the Employee’s
“separation from service” as defined in Section 409A of the Code. For this
purpose, a “separation from service” is deemed to occur on the date that the
Company and the Employee reasonably anticipate that the level of bona fide
services the Employee would perform after the date (whether as an employee or
independent contractor) would permanently decrease to a level that, based on the
facts and circumstances would constitute a separation from service; provided
that a decrease to a level that is 50% or more of the average level of bona fide
services provided over the prior 36 months shall not be a Separation from
Service, and a decrease to a level that is 20% or less of the average level of
such bona fide services shall be a Separation from Service. The bona fide
services taken into account for purposes of determining whether there has been a
Separation from Service shall be services performed for the Company and any
person or entity that would be considered a single employer with the Company
under Section 414(b) or 414(c) of the Code; provided that, in applying
Section 1563(a)(1),(2), and (3) of the Code, the language “at least 50 percent”
shall be used instead of “at least 80 percent;” and further provided that “at
least 20 percent” shall be used instead of “at least 50 percent” where based on
legitimate business criteria.
4.8 Waiver of Breach. The waiver by either party of the breach of any provision
of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by either party.

 

9



--------------------------------------------------------------------------------



 



4.9 Governing Law; Construction. This Agreement shall be governed by the
internal laws of the State of Wisconsin, without regard to any rules of
construction concerning the party responsible for the drafting hereof.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year written above.

             
EMPLOYEE:
  COMPANY:    
 
           
Gustavo Hugo Olivera
  TomoTherapy Incorporated    
 
           
/s/ Gustavo Hugo Olivera
  By:   /s/ Frederick A. Robertson    
 
     
 
Frederick A. Robertson, M.D.    
 
      Chief Executive Officer    

 

10